DISMISS and Opinion Filed April 8, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00164-CV

                   THB CONSTRUCTION, LLC, Appellant
                                V.
                    CANTERBURY COVE, LLC, Appellee

                On Appeal from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-12084

                         MEMORANDUM OPINION
              Before Justices Partida-Kipness, Reichek, and Goldstein
                            Opinion by Justice Goldstein
      Before the Court is the parties’ joint motion to dismiss the appeal because they

have settled their dispute. We grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(2)(A).



                                           /Bonnie Lee Goldstein/
                                           BONNIE LEE GOLDSTEIN
                                           JUSTICE

220164F.P05
                                 S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

THB CONSTRUCTION, LLC,                    On Appeal from the 68th Judicial
Appellant                                 District Court, Dallas County, Texas
                                          Trial Court Cause No. DC-20-12084.
No. 05-22-00164-CV         V.             Opinion delivered by Justice
                                          Goldstein. Justices Partida-Kipness
CANTERBURY COVE, LLC,                     and Reichek participating.
Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

    Subject to any agreement between the parties, it is ORDERED that appellee
CANTERBURY COVE, LLC recover its costs of this appeal from appellant THB
CONSTRUCTION, LLC.


Judgment entered April 8, 2022




                                    –2–